                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WISCONSIN


        WISCONSIN ENERGY CONSERVATION CORPORATION,

                          Plaintiff,

                   v.                                                         Case No. 18-cv-704

        SPRUCE LENDING, INC.,

                          Defendant.


                                            NOTICE OF SETTLEMENT


                   Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiff Wisconsin Energy Conservation

        Corporation voluntarily dismisses all claims in this action with prejudice and without an award

        of attorney fees and costs.


                   Dated this 17th day of October, 2018.

                                                           /s/ Jeffrey A. Simmons
                                                           Jeffrey A. Simmons, WBN 1031984
                                                           FOLEY & LARDNER LLP
                                                           150 E. Gilman Street
                                                           P.O. Box 1497
                                                           Madison, WI 53701-1497
                                                           Telephone: (608) 257-5035

                                                           Attorneys for Plaintiff Wisconsin Energy
                                                           Conservation Corporation




4830-0041-0744.1
